QUINTEC CORP. Av. Vitacura 2670 Piso 15, Las Condes, 7550098, Chile August 8, 2014 Mara L. Ransom Assistant Director Division of Corporation Finance U.S. Securities and Exchange Commission Washington, D.C. 20549 RE: Quintec Corp. Registration Statement on Form S-1, as amended File No. 333-195543 Request for Acceleration of Effectiveness Dear Sir: Request is hereby made for the acceleration of the effectiveness date of our Registration Statement on Form S-1, as amended, File No. 333-195543 to 2:00 P.M. EDT on August 12, 2014, or as soon as practicable thereafter. The Company acknowledges that: should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and the Company many not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, Quintec Corp. By: /s/ Walter Lee Walter Lee, President
